Citation Nr: 0805341	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to secondary service connection for a left eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from August 1954 to 
July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and January 2004 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

The case was previously before the Board in January 2007, 
when it was remanded for further procedural and evidentiary 
development.  The Board requested that the veteran be 
examined by a physician, i.e. an ophthalmologist; however, 
the examination and opinion were provided by an optometrist.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This was 
not prejudicial to the veteran because it provided the 
necessary current diagnosis and the Board finds that the 
current evidence is sufficient to substantiate the veteran's 
claim.  The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

The veteran's left eye chronic open angle glaucoma, 
pseudophakia, and retinal tears status post-buckling are the 
result of and proximately due to the service-connected 
toxoplasmosis.  


CONCLUSION OF LAW

The criteria for secondary service connection for left eye 
chronic open angle glaucoma, pseudophakia, retinal tears 
status post-buckling have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection Criteria

In order to establish direct or primary service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the veteran contends that the service-connected 
toxoplasmosis, which caused his right eye disability has also 
caused his left eye disability.  Toxoplasmosis is a parasitic 
disease.  Dorland's Illustrated Medical Dictionary, 1726 
(28th ed., 1994).  It can result from congenital infection, 
or from eating infected meat, or contact with infected animal 
feces, particularly from infected cats.  The eye disease can 
reactivate months or years later, each time causing more 
damage to the retina.  If the central structures of the 
retina are involved there will be a progressive loss of 
vision that can lead to blindness.  Center for Disease 
Control, http://www.cdc.gov/toxoplasmosis/disease.html.  

Secondary service connection can be granted when a disability 
is the proximate result of or due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Secondary service connection requires 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995).  Additionally, 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either caused by or aggravated by a service connected 
disability.  Id.  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2004); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

Discussion

In January 1961, physicians at the Wilmer Eye Clinic of Johns 
Hopkins Hospital determined that toxoplasmosis was the 
underlying cause of the veteran's right eye disorder.  The 
positive response to skin tests for it showed it to be a 
systemic problem.  The diagnosis was active toxoplasmosis 
uveitis, right eye.  

A VA ophthalmologist examined the veteran and provided 
opinions in November 1962 and January 1963.  He concluded 
that the veteran's retinal detachment of the right eye was 
due to massive vitreous detachment, which was due to 
chorioretinitis, which was in turn due to toxoplasmosis.  An 
early complicated right eye cataract was also due to 
chorioretinitis and retinal detachment.  As to service 
connection, the doctor noted that the claim was based on the 
finding of vitreous floaters in 1955.  After consultation, it 
was thought that the vitreous floaters could be due to either 
myopia or sub-clinical chorioretinitis.  It would be 
difficult to prove or disprove either way.  It was noted that 
the presence of floaters was again substantiated in October 
1958.  

The ophthalmologist summarized that the clinical picture 
followed a logical pattern.  The toxoplasmic chrioretinitis 
was directly responsible for the massive vitreous detachment 
and retraction, the vitreous detachment and retraction was 
responsible for the peripheral retinal tear, which in turn 
led to retinal detachment.  The retinal detachment and 
chorioretinitis were in the process of causing a complicated 
cataract.  The vitreous opacities (floaters) noted in 
service, in 1955, might have been due to myopia or to a small 
focus of chorioretinitis.  

The RO resolved the question in its January 1963 decision.  
Resolving reasonable doubt in the veteran's favor, the RO 
concluded that the veteran's toxoplasmosis uveitis was 
related to early manifestations found in February 1955 while 
in service.  The RO granted service connection for 
toxoplasmosis chorioretinitis, right eye, retinal and 
vitreous detachment and cataract.  

Some important points about the service medical records.  A 
veteran is presumed to be in sound condition when examined 
and accepted for service, except for defects noted at the 
time of examination and acceptance for service, or where 
clear and unmistakable evidence demonstrates that the disease 
or injury existed before service.  38 U.S.C.A. § 1111 (West 
2002).  On the August 1954 examination for service, the 
veteran's eyes were clinically normal and his visual acuity 
was 20/20 on the right and 20/25 on the left.  There was no 
evidence of toxoplasmosis or any eye disease.  

A consultation report dated in February 1955 shows that the 
veteran's uncorrected visual acuity had deteriorated to 20/30 
on the right and 20/50 on the left.  He complained that his 
eyes felt heavy and that he had spots in front of his eyes.  
In June 1958, uncorrected visual acuity was 20/30 in the 
right eye, with further deterioration to 20/65 in the left 
eye.  Examination disclosed floaters in the vitreous in the 
left eye.  It is important to note that the floaters, which 
the RO determined were early manifestations of toxoplasmosis 
uveitis, were in the left eye, for which the veteran now 
seeks service connection.  

The earliest report of significant left eye problems comes 
from a private hospital, which treated retinal tears and 
detachment in November 1972.  

In August 2000, a private ophthalmologist, B. A., M.D., 
reported that his partner had treated the veteran for years.  
The veteran had retinal detachments bilaterally in the early 
1970's, with a successful scleral buckling procedure in the 
left eye.  He was since followed for glaucoma in the left 
eye.  He underwent a trabeculetomy (surgery for glaucoma, 
Dorland's, 1726) in September 1976, phacoemulsification 
(cataract extraction, Dorland's, 1270) in May 1999, and 
enucleation of the right eye in November 1999.  

A VA examination, in March 2002, concluded with diagnoses of 
a prosthetic right eye and progressive open angle glaucoma 
and keratitis in the left eye.  VA examination in May 2003 
diagnosed the left eye as having pseudophakia, chronic open 
angle glaucoma, and old retinal detachment.  

The veteran's current private ophthalmologist, L. J. K., 
M.D., provided detailed reports and copies of records 
beginning in May 2000.  In April 2004, the doctor wrote that 
the veteran had a very complex ocular history which included 
ocular toxoplasmosis chorioretinitis, which led to the loss 
of his injured eye, and also involved his left eye.  The 
doctor expressed the opinion that the veteran's open angle 
glaucoma certainly may have been exacerbated by an 
inflammatory process such as toxoplasmosis.  

The veteran had a VA eye examination in February 2007.  It 
diagnosed the left eye as having chronic open angle glaucoma, 
blepharitis, pseudophakia, retinal tear status post-buckling, 
hypertension with no apparent retinopathy, and compound 
myopic astigmatism with presbyopia.  

In March 2007, a VA optometrist reviewed the file.  He 
discussed the veteran's history.  He found it interesting 
that, in 1961, the veteran had given a history of right eye 
symptoms since childhood.  He felt the history and the 
finding of an "old" lesion would support the likelihood 
that the veteran had been having episodes of uveitis prior to 
entering service.  This conclusion taints the optometrist's 
opinion.  The examiner opined that he was unable to find any 
evidence to support a finding that the veteran's left eye 
conditions and vision loss were in anyway caused by his 
service-connected right eye disabilities.  He concluded that 
it was not likely (less than 50 percent probability) that the 
veteran's service-connected right eye disability caused or 
aggravated his left eye condition.  

As noted above, a veteran is presumed to have been in sound 
condition when examined and accepted for service, unless 
there is clear and unmistakable evidence that the condition 
existed before service.  38 U.S.C.A. § 1111.  Clear and 
unmistakable evidence is usually medical records with a 
competent medical diagnosis.  As a lay witness, a veteran's 
recollection of having a few eye symptoms before service is 
not clear and unmistakable evidence that toxoplasmosis eye 
disease existed before service.  In certain instances medical 
findings can show pre-existing conditions.  38 C.F.R. 
§ 3.303(c).  However, scars and lesions can become "old" 
fast so an "old" lesion in 1961 can not clearly and 
unmistakable show it existed before service.  Then there is 
the question of aggravation.  If the floaters were not 
evidence of onset, they could be evidence of increased 
disability.  38 C.F.R. § 3.306.  See Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  More importantly, the matter was 
settled by the RO years ago.  Any opinion at this point would 
have to begin by accepting that the floaters found in the 
left eye during service were evidence of the onset or 
aggravation of toxoplasmosis eye disease during service.  
Since the optometrist attempted to base his opinion on second 
guessing both the legal standard and the established rulings 
in this case, his opinion is flawed and not persuasive.  

In March 2007, the VA optometrist noted that Dr. L. J. K. 
wrote that the veteran's glaucoma was most likely exacerbated 
by an inflammatory process such as toxoplasmosis.  The 
optometrist stated that he could not find any record that the 
veteran ever had a uveitic inflammation in his left eye with 
exception of anterior uveitis secondary to surgery.  The 
Board notes that in 1962 and 1963, a VA ophthalmologist 
explained that the veteran's right eye disorder followed a 
logical progression: The toxoplasmic chrioretinitis was 
directly responsible for the massive vitreous detachment and 
retraction, the vitreous detachment and retraction was 
responsible for the peripheral retinal tear, which in turn 
led to retinal detachment.  The retinal detachment and 
chorioretinitis were in the process of causing a complicated 
cataract.  As to the left eye, the Board notes that 
toxoplasmosis is a systemic parasitic infection which has 
been determined to have been first manifested in service by 
floaters in the left eye.  There are a few stepping stones 
missing from the left eye evidence but nothing that would 
require a leap beyond the evidence.  There is no evidence of 
massive vitreous detachment or retraction, but we do have 
confirmation of the next steps, retinal tears and detachment 
in 1972.  In 1963, the VA ophthalmologist identified retinal 
detachment as a contributing cause of the veteran's cataract.  

The Board does not need to return this case for the opinion 
from a physician, as it had previously requested.  The 
explanation of the veteran's toxoplasmic disease process, in 
1963 by a VA ophthalmologist, a physician, essentially 
foretold the progress of the veteran's left eye problems.  
The recent opinion by the veteran's private ophthalmologist, 
also a physician, combines with the records and previous VA 
medical opinion to support his claim.  


ORDER

Service connection is granted for left eye chronic open angle 
glaucoma, pseudophakia, retinal tears status post-buckling.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


